TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00389-CV



                              Debra Joyce Schneider, Appellant

                                              v.

                               Dean Allen Schneider, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
      NO. 2012V-029, HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion requesting that this appeal be dismissed.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 16, 2013